DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 20, 2022 are acknowledged.
Examiner acknowledges amended claim 23.
The rejection of claim 23 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Shimada et al., U.S. Pre Grant Publication 2013/0008691 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dongbang, KR10-14726132.

Regarding claim 23, Dongbang discloses a resin coated layer on a steel pipe [metal element] [abstract].  The reference discloses that the coating on the steel pipe [metal element] includes a polyolefin grafted with a maleic acid anhydride wherein the polyolefin can include polyethylene [see paragraphs 7-10 and 16 in the description of embodiments].  Paragraph 25 in the description of embodiments of Dongbang discloses that the coating can include an antioxidant.  Paragraph 27 in the description of embodiments of the reference discloses that two or more mixtures of alkylphenol and alkylphenol thioether can be used as the antioxidant.  Applicant’s claim 23 is not specific to the alkylated phenols.  Applicant’s claim 23 is not specific to the shape or design of the steel reinforcement element.  Additionally, Applicant’s claim 23 is directed to a metal element.  The phrase “for reinforcement of a polymer material” is intended use of the metal element.  

12. 	Claims 14-22 and 24-28 are allowed. Applicant claims a composite article comprising at
least one metal reinforcement element embedded in a polymer material wherein the metal
reinforcement is at least partially coated with an adhesion promoting layer comprising and acid
anhydride-grafted polyolefin and a phenolic antioxidant selected from the group consisting of
2,6-di-tert-buty|-4-methylphenol, 2,6-di-tert-butylphenol, 2,6-di-tert-buty]-4-s-butylphenol,
mixture or alkylated phenols, 4,4’-methylene-bis(2,6-di-tert-butylphenol and combinations
thereof.
	The closest prior art, Shimada et al, U.S. Pre Grant Publication 2013/000869, teaches a
composition for a wire coating member [0001, 0009]. Itis disclosed in paragraphs 0037 and
0038 that the composition includes a hindered phenolic antioxidant and a functional group
modified polyolefin. Paragraphs 0053-0058 discloses that the functional group modified
polyolefin can include an acid-anhydride grafted polyolefin. Paragraphs 0084 and 0095 disclose
that the hindered phenolic antioxidant can include 2,6-di-tert-butylmethylphenol. Applicant’s
claim does not exclude other materials from being present in the coating composition. Paragraph
0101 discloses a metal wire such as a copper or aluminum wire. Shimada fails to teach or
suggest that the coated wire is embedded in a polymeric material.  


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786